Name: Commission Regulation (EEC) No 3993/88 of 21 December 1988 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity
 Date Published: nan

 No L 354/22 Official Journal of the European Communities 22. 12. 88 COMMISSION REGULATION (EEC) No 3993/88 of 21 December 1988 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, references to the texts in force should be included in Annex I to Regulation (EEC) No 3665/87 ; Whereas by the same token a number of errors in the original text of Regulation (EEC) No 3665/87 should be corrected, such corrections not entailing any changes of substance ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management committees concerned, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 16 (6) thereof, and to the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 8 (2), second subparagraph, and (3) thereof, and to the corres ­ ponding provisions of the other Regulations laying down general rules on the grant of export refunds for agricultural products ; Whereas the rate of refund is determined by the tariff classification of a product ; whereas that classification may, for certain goods, put up in sets and classified pursuant to paragraph 3 (b) of the general rules for the interpretation of the combined nomenclature, lead to the grant of a higher refund than is economically justified ; whereas special provisions must therefore be adopted for determining refunds in the case of goods put up in sets ; Article 1 Regulation (EEC) No 3665/87 is hereby amended as follows : 1 . (a) in the third citation, 'Regulation No 171 /67/EEC (olive oil)' is replaced by 'Regulation (EEC) No 1650/86 (olive oil)'; (b) in footnote 5, 'OJ No 130, 28 . 6. 1967, p. 2600/67' is replaced by 'OJ No L 145, 30. 5 . 1986, p. 8 .' 2. Article 9 (2) is replaced by the following : '2. For the purposes of calculating the refunds applicable to goods put up in sets, each component shall be deemed to be a separate product. 3 . The provisions of paragraphs 1 and 2 shall not apply to mixtures and goods put up in sets for which special rules of calculation are laid down.' 3 . In Article 30 (2), 'Belgium, Luxembourg and the Netherlands' is replaced by 'Belgium and Luxembourg'. 4. In Article 48 : (a) paragraph 2 (b) is replaced by the following : '(b) Where proof that all the requirements laid down by Community rules have been fulfilled is produced within six months of expiry of the periods specified in Article 47 (2), (4) and (5) but the time limit specified in Article 4 ( 1 ) or 38 ( 1 ) has been exceeded, the refund paid shall be the reduced refund as specified in paragraph 1 further reduced by 15 % of the amount which would have been paid if all the time limits had been complied with .' Whereas Commission Regulation (EEC) No 3665/87 (4), as amended by Regulation (EEC) No 3494/88 (*), replaces Commission Regulation (EEC) No 2730/79 (6), as last amended by Regulation (EEC) No 1 1 80/87 Q, and whereas Commission Regulation (EEC) No 2730/79 had earlier replaced Commission Regulation (EEC) No 192/75 (*), which in turn had replaced Regulation No 1041 /67/EEC 0 ; whereas a number of Regulations still contain references to Regulations No 1041 /67/EEC and (EEC) No 192/75 ; whereas, for reasons Of clarity and comprehension, a table which sets out the changes in the (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16. (3) OJ No L 281 , 1 . 11 . 1975, p. 78. (4) OJ No L 351 , 14. 12. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 24. (6) OJ No L 317, 12. 12. 1979, p. 27. 0 OJ No I 113, 30 . 4. 1987, p. 27. (8) OJ No L 25, 31 . 1 . 1975, p. 1 . 0 OJ No 314, 23 . 12. 1967, p. 9. 22. 12. 88 Official Journal of the European Communities No L 354/23 (b) the following paragraph 5 is added : '5. For the purposes of this Article, failure to comply with the time limit laid down in Article 37 ( 1 ) shall be equivalent to failure to comply with the time limit specified in Article 4 ( 1 ).' 5. Article 50 (2) is replaced by the following : '2 . In all Community instruments in which reference is made to Regulations No 1041 /67/EEC, (EEC) No 192/75, (EEC) No 2730/79, (EEC) No 798/80, (EEC) No 2570/84 or (EEC) No 2158/87 or to Articles of those Regulations, the reference shall be construed as a reference to this Regulation or the corresponding Article or Articles thereof. 3. Annex I hereto comprises :  under A : / a table of equivalence for Articles of Regulations (EEC) No 2730/79, (EEC) No 798/80, (EEC) No 2570/84 and (EEC) No 2158/87,  under B : a table of equivalence for references in various Regulations to Regulations, No 1041 /67/EEC and (EEC) No 192/75.' 6 . The title Table of equivalence' in Annex I is replaced by 'A. Table of equivalence'. 7. Annex I is supplemented as follows : B. TABLE OF EQUIVALENCE OF CERTAIN REFERENCES References to Regulation No 1041/67/EEC or Regulation (EEC) No 192/75 New reference to this Regulation Regulation (EEC) No&gt; 497/70 (') Article 1 Regulation (EEC) No 3665/87, . laying down common detailed rules for the application of the system of export refunds on agricultural products Article 18 of Regulation (EEC) No 3665/87Regulation (EEC) No 1 805/77 (2) Article 2 (3) Regulation (EEC) No 3665/87 Article 3 (1 ) of Regulation (EEC) No 3665/87 Article 13 of Regulation (EEC) No 3665/87 Article 20 (2) of Regulation (EEC) No 3665/87 Regulation (EEC) No 171 /78 (3) Article 1 ( 1 ), first subparagraph Article 1 ( 1 ) (b) Article 1 (2) Regulation (EEC) No 776/78 (*) Article 1 Article 2, first indent Regulation (EEC) No 109/80 J5) Article 1 , first indent (') OJ No L 62, 18 . 3. 1970, p. 15. 0 OJ No L 198, 5. 8 . 1977, p. 19. (s) OJ No L 25, 31 . 1 . 1978, p. 21 . (4) OJ No L 105, 19. 4. 1978, p. 105. 0 OJ No L 14, 19. 1 . 1980, p. 30.' Article 2 This Regulation shall enter into force on the day of its publication in the' Official Journal of the European Communities. It shall apply from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . * For the Commission Frans ANDRIESSEN Vice-President